TEE     ATT-O-YGENE~
                    OF 7rExAs
                    AUSTIN   II.   'J%XAS


                     November 13, 1962

Mr. Henry Wade                 Opinion No. Ww-1472
District Attorney
Records Building               Re: Whether the Blue Laws
Dallas 2, Texas                    of the State of Texas
                                   permit the repairing
                                   of televisionreceivers
                                   for compensationon Sun-
                                   day?
                                       Whether the Blue Laws
                                       of the State.of Texas
                                       permit the,sale of tele-
Dear Mr. Wade:                         vision parts on Sunday?
     You have furnished this office with an opinion on
questions pertaining to the applicabilityof the Blue
Laws to the repair and service of television sets~and
the sale of tubes and parts for radios and televisions,
and have asked whether we concur in your holdings.
     In the firstinstance, you have asked us whether
a service man or a TV repair company could service tele-
vision receivers on Sunday and charge for such service.
Article 283, Vernon's Penal Code, provides as follows:
          "Any person who shall labor, or,compel,
     force or oblige his employes,workmen9 or
     apprentices to labor on Sunday, or any per-
     son who shall hunt game of any kind whatso-
     ever on Sunday Within one-half mile of any
     church* school house* or private residence,
     shall be fined not less than ten nor more
     than fifty dollars."
Article 284, Vernon's Penal Code, provides that Article
283 shall not be applicableunder certain conditionsas
'follows:
          "The preceding article shall not apply
     to household duties, works of necessity or
    ...charity.
              nor to necessary work on farms or
Mr. Henry Wade, Page 2   (WW-1472)


     plantations In order to prevent the loss of
     any crop; nor to the running of steamboats
     and other water crafts, rail cars, wagon
     trains, common carriers, nor to the deli-
     very of goods by them or the receiving or
     storing of said goods by the parties or
     their agents to whom said goods are dell-
     vered; nor to stages carrying the United
     States mail or passengers;nor to foundries,
     sugar mflls, or herders who have a herd of
     stock actually gathered and under herd; nor
     to persons traveling;nor to ferrymen or
     keepers of toll bridges, keepers of hotels,
     boarding houses and restaurantsand their
     servants; nor to keepers of livery stables
     and their servants; nor to any person who
     conscientiouslybelieves that the seventh
     or any other day of the week ought to be
     observed as the Sabbath, and who actually
     refrains from business and labor on that
     day for religious reasons."
Under these statutes it seems to be the obvious intent
of the Legislature that no labor may be performed on
Sunday except as excepted In Article 284. We, there-
fore, concur in your opinion that the repairing of te-
levision sets cannot le ally be performed on Sunday.
An analysis of Article 2g6a shows that it does not
apply In any way to service and labor.
     Articles 286, 286a and 287 are the sections of the
Sunday Blue Laws governing the sale of merchandise on
Sunday. We musts therefore,analyze these statutes In
order to answer your second question relating to the
sale of television receiving tubes and other parts
necessary to repair radios and television sets. Artl-
cle 286 prohibits the sale of items on Sunday in the
following language:
          "Any merchant8 grocer, or dealer In wares
     or merchandise,or trader In any business what-
     soever, or the proprietor of any place of public
     amusement9 or the agent or employe of any such
     person, who shall sell, barter, or permit his
     place of business or place of public amusement
     to be open for the purpose of traffic or public
     amusement on Sunday, shall be fined not less
     than twenty nor more than fifty dollars. The
Mr.   Henry Wade, Page 3   (W-1472)


       term place of public amusement, shall be
       construed to mean circuses, theaters,va-
       rietytheatersand such other amusements as
       are exhibited and for which an admission
       fee is charged; and shall also Include dan-
       ces at disorderly houses, low dives and
       places offlike character,with or without
       fees for admission."
Article 286a prohibits the sale on both the two conse-
cutive days of Saturday and Sunday of certain enumerated
items in the following language:
           “Section 1. Any person, on both the
      two (2) consecutivedays of Saturday and
      Sunday, who sells or offers for sale or
      shall compel, force or oblige his employees
      to sell any clothing; clothing accessories;
      wearing apparel; footwear; headwear; home,
      business, office or outdoor furniture;kit-
      chenware; kitchen utensils; china; home appll-
      antes; stoves; refrigerators;air conditioners;
      electric fans; radios; television sets; washing
      machines; driers; cameras; hardware; tools, ex-
      eluding nonpower driven hand tools; jewelry;
      precious or semi-preciousstones; silverware;
      watches; clocks; luggage; motor vehicles;
      musical instruments;recordings;toys, ex-
      cluding Items customarily sold as novelties
      and souvenirs;mattresses; bed coverings;
      household linens; floor coverings; lamps;
      draperies; blinds; curtains; mirrors; lawn
      mowers or cloth piece goods shall be guilty
      of a misdemeanor. Each separate sale shall
      constitute a separate offense."
Section 5a of Article 286a provides in part:
            "that Articles 286 and 287 of the Penal
       Code of Texas are not to be consideredas
       repealed by this Act; *.."
Article ,287exempts certain items from the prohibition
against sale on Sunday. The exemptions there listed
are not applicable to radio and television tubes and
parts. We must look to Section 1 of Article 286a to
Mr. Henry Wade, Page 4    (WW-1472)


see If any of the Items there enumeratedpermit the sale
of televisionand radio parts and tubes on Saturday or
Sunday as It is clear that under the provisions of Article
287 the sale of such items are not permitted on Sunday.
     In a recent opinion (WW-1333)we pointed out that
"the term 'hardware'should be held to Include those
items which according to establishedcustoms and uses
are included within the meaning of the term ... We
have been unable to find any cases where the term 'hard-
ware' has been defined. The third edition of the Merriam-
Webster New InternationalDictionary of the EngllshLan-
guages Unabridged,published in lgbl,  defines hardware
as follows:
          '1. ware (as fittings, trimmings,
     cutlery, tools, parts of machines and
     appliances,metal building equipment,
     utensils) made of metal;'"
"Hardware" is one of the items enumerated in Article 286a.
Radios and televisionsare "machines and appliances". We
therefore concur in your opinion wherein you have held
that "to the extent that the content of televisionstubes
and parts is In substantialpart metal, such articles
are Included In the term 'hardware',as are nails, screws,
door knobs, plumbing fittings, automobile parts, fish
hooks, etc."
                         SUMMARY
          Artiole 284, Vernon's Penal Code, prohibits
     the repairing of televisionand radio recelvors
     on Sunday for compensation.
          Artlole 286a, Vernon's Penal Code, prohibits
     the sale of radio and televisiontubes and parts
     on the two consecutivedays of Saturday and Sunday.
                               Yours very truly,




NVS:nss
  I   .




Mr. Henry Wade, Page 5   (WW-1472)


APPROVED:
OPINION COMMITTEE:
W. V. Geppert, Chairman.
Charles R. Lind
Cecil C. Rotsch
Ernest Fortenberry
REVIEWEDFOR THE A'J?TOR.NEYGENEiRAL
BY: Leonard Passmore